Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module configured to” in line 4 in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure of i.e. processor, digital signal processor, or micro-controller described in the specification, ¶ [0090], as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Renee Danega, on 8/11/2022.
The application has been amended as follows: 
in claim 1, line 8, after “ on a trajectory”, add ---------  of movement ---------;
in claim 1, line 10, after “on the trajectory”, add ------- of movement ---------;
in claim 14, line 5, after “on a trajectory”, add --------- of movement ---------;
in claim 14, line 7, after “on the trajectory”, add -------- of movement --------;
in claim 2, line 1, after “the trajectory”, add --- of movement------;
in claim 2, line 3, after “the trajectory”, add --- of movement------;
in claim 3, line 1, after “the trajectory”, add --- of movement------; 
in claim 3, line 2, after “the trajectory”, add --- of movement------; 
in claim 4, line 1, after “the trajectory”, add --- of movement------; 
in claim 4, line 2, after “the trajectory”, add --- of movement------; 
in claim 5, line 1, after “the trajectory”, add --- of movement------; 
in claim 15, line 1, after “the trajectory”, add --- of movement------; 
in claim 15, line 3, after “the trajectory”, add --- of movement------; 
in claim 16, line 1, after “the trajectory”, add --- of movement------; 
in claim 16, line 2, after “the trajectory”, add --- of movement------; 
in claim 17, line 1, after “the trajectory”, add --- of movement------; 
in claim 17, line 2, after “the trajectory”, add --- of movement------; 
in claim 18, line 1, after “the trajectory”, add --- of movement------; 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, the closest prior art, Svennebring (US 2019/0,036,630) discloses an apparatus for predicting a future quality of service of a wireless communication link between a mobile transceiver and a further mobile transceiver, the apparatus comprising: one or more interfaces for communicating in a mobile communication system (fig. 13; paragraphs [0082], [0084]); determining information on a trajectory of movement of the mobile transceiver (paragraph [0027]); determining an environmental model of one or more stationary active transceivers in the environment of the mobile transceiver (paragraph [0030]), and predicting the future quality of service of the wireless communication link of the mobile transceiver for the point in time of the future using a machine-learning model (paragraph [0021]).
However, the cited prior art fails to disclose or suggest an apparatus and its method for predicting for predicting a future quality of service of a wireless communication link between a mobile transceiver and a further mobile transceiver, comprising: a control module configured to predict the future quality of service of the wireless communication link between the mobile transceiver and the further mobile transceiver by: determining an environmental model of one or more active transceivers in the environment of the mobile transceiver; determining information on a trajectory of movement of the one or more active transceivers; determining a predicted future environmental model of the one or more active transceivers at a point in time of the future based on the information on the trajectory of movement of the one or more active transceivers; and predicting the future quality of service of the wireless communication link for the point in time of the future using a machine-learning model, wherein the machine-learning model is trained to provide information on a predicted quality of service for a given environmental model, and wherein the predicted future environmental model is used as input to the machine-learning model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648